DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 13-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 contains the trademark/trade name Wi-Fi and Bluetooth. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 13-15, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos (US 7243379) in view of Potucek (US 20170212484).
Regarding claim 1, Panopoulos discloses a pool apparatus comprising:
a pool main body (12) forming a cavity (cavity of 12) and configured to hold liquid therein;
at least one reaction device (55-57, 64-66; e.g. jet selection, jet pressure, jet cycle time, col. 9, ll. 49 - col. 10, ll. 11) operatively connected to the pool main body; and
a control circuit (col. 15, l. 63 - col. 16, l. 55) operatively coupled to the at least one reaction device, and configured to control a function of the pool apparatus according to a setting of the control circuit (col. 13, l. 44 - col. 14, l. 50);
the control circuit comprising:
	a storage device (58) storing a plurality of possible settings (col. 13, l. 44 - col. 14, l. 50);
a processor (remainder of the control circuit excluding 58); and
	at least one wireless transmission interface (interface connecting to 51);
	wherein the processor is configured to:
wirelessly connect to an external device (phone, computer, wireless, or other input; col. 13, l. 44 - col. 14, l. 50) to the pool main body via the at least one wireless transmission interface,
load a selected setting from among the plurality of possible settings (settings of the different controls such as the temperature control, jet 
control operation of the at least one reaction device according to the selected setting (col. 7, l. 58 - col. 8, l. 3).
However, Panopoulos does not disclose a determination of a user identity based on a detection of the external device and loading a selected setting corresponding to the user identity as claimed.
Potucek discloses systems and methods for providing network connectivity and remote monitoring, optimization, and control of pool/spa equipment wherein the processor is configured to wirelessly connect to an external device (¶ 0052) to the pool main body via the at least one wireless transmission interface (¶ 0052),
determine a user identity based on a detection of the external device (pool hub monitors smart devices for incoming operational data, e.g. 263; wireless communication with the user’s smart device via Wi-Fi or Bluetooth includes a determination of user identity; ¶ 0052, 119-121, 0312);
load a selected setting corresponding to the user identity from among the plurality of possible settings (¶ 0119-0121, 0312); and
control operation of the at least one reaction device according to the selected setting (¶ 0119-0121).
It would have been obvious to one of ordinary skill in the art to have modified the system of Panopoulos, to include disclose a determination of a user identity based on a detection of the external device and loading a selected setting corresponding to the user identity as claimed, as taught by Potucek, in order to provide “Internet-of-Things” 
Regarding claim 4, Panopoulos discloses the at least one reaction device comprises a smell generator (via dispensing circuit, 64-66) for emitting smell or liquid according to the selected setting (col. 2, ll. 47-57).
Regarding claim 5, Panopoulos discloses the at least one reaction device comprises an audio player (audible alert; col. 7, ll. 36-38) for playing audio according to the selected setting.
Regarding claim 6, Panopoulos discloses the at least one reaction device comprises a water volume controller (col. 9, ll. 25-48) to adjust a water level in the pool main body according to the selected setting.
Regarding claim 7, Panopoulos discloses the at least one reaction device comprises a temperature tuner (col. 9, ll. 25-48) for adjusting a water temperature of the pool main body according to the selected setting.
Regarding claim 9, Panopoulos discloses the at least one reaction device comprises a massage bubble generator (dispensing means of bubble baths; col. 15, ll. 56-62) for providing massage bubbles in the pool main body according to the selected setting.
Regarding claim 13, Panopoulos discloses a detector (water temperature and level sensors; col. 9, ll. 25-48) for detecting a status of the pool main body and transmitting the status to the control circuit according to the selected setting.
Regarding claim 14, Panopoulos discloses the at least one wireless transmission interface comprises a Bluetooth interface (interface of the phone, computer, wireless or 
the processor is further configured to obtain connection information from the external device via the Bluetooth interface (the processor of the control circuit communicates with the first wireless network interface), and to establish a connection via the Wi-Fi interface using the connection information (a connection must be established between the phone, computer, wireless or other input means 51 and the network interface of the processor such that all of the automated features can be controlled remotely; col. 7, l. 58 - col. 8, l. 3).
Regarding claim 15, Panopoulos discloses the processor is further configured to receive a new setting from the external device via the at least one wireless transmission interface (col. 13, l. 44 - col. 14, l. 50); and control operation of the at least one reaction device according to the new setting (pool system is able to be controlled by the wireless input; col. 13, l. 44 - col. 14, l. 50).
Regarding claim 18, Panopoulos discloses the processor is further configured to: wirelessly detect a plurality of external devices (phone, computer, wireless or other input means, 51), and identify a multiple user setting from among the plurality of possible settings based on detection of the plurality of external devices (the control circuit can be controlled by the external device; therefore, the processor identifies the setting and detects of the external devices), and control operation of the at least one reaction device according of the multiple user setting (each person “N” may combine ingredients from each person’s list via memory of the circuits; col. 6, ll. 35-42).

Regarding claim 20, Panopoulos discloses the processor is further configured to: wirelessly connect to an external server, obtain a message from the external server; and adjust the selected setting according to the message (see col. 6, ll. 58 - col. 7, ll. 3).
Regarding claim 23, Panopoulos discloses a detector (water temperature and level sensors; col. 9, ll. 25-48) configured to detect a status of the pool main body; and the processor further configured to control the operation of the at least one reaction device according to the status (electromechanical faucets add water as needed according to the sensors; col. 9, ll. 25-48).
Claims 1, 3-9, 13-16, 18-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruchniewski (US 20140303757) in view of Potucek (US 20170212484).
Regarding claim 1, Pruchniewski discloses a pool apparatus (pool/spa; ¶ 0134) comprising:
a pool main body (body of pool/spa; ¶ 0134) forming a cavity (a pool body forms a cavity) and configured to hold liquid therein;
at least one reaction device (pool devices; ¶ 0134; see also spa jets; ¶ 0141) operatively connected to the pool main body; and

the control circuit comprising:
	a storage device (memory cards of the local terminal, 28; see also 152, 154, 156, 158) storing a plurality of possible settings;
a processor (8); and
	at least one wireless transmission interface (interface of the wireless device and network);
	wherein the processor is configured to:
wirelessly connect to an external device (wireless device, 61; ¶ 0050-0051; control unit, 58) to the pool main body via the at least one wireless transmission interface,
load a selected setting from among the plurality of possible settings (the control system communicates with and can be controlled by the wireless device), and
control operation of the at least one reaction device according to the selected setting (¶ 0050-0051).
However, Pruchniewski does not disclose a determination of a user identity based on a detection of the external device and loading a selected setting corresponding to the user identity as claimed.
Potucek discloses systems and methods for providing network connectivity and remote monitoring, optimization, and control of pool/spa equipment wherein the 
determine a user identity based on a detection of the external device (pool hub monitors smart devices for incoming operational data, e.g. 263; wireless communication with the user’s smart device via Wi-Fi or Bluetooth includes a determination of user identity; ¶ 0052, 119-121, 0312);
load a selected setting corresponding to the user identity from among the plurality of possible settings (¶ 0119-0121, 0312); and
control operation of the at least one reaction device according to the selected setting (¶ 0119-0121).
It would have been obvious to one of ordinary skill in the art to have modified the system of Pruchniewski, to include disclose a determination of a user identity based on a detection of the external device and loading a selected setting corresponding to the user identity as claimed, as taught by Potucek, in order to provide “Internet-of-Things” functionality and connectivity such that the pool monitoring and maintenance is less confusing and time consuming for the pool owners (¶ 0007, 0009).
Regarding claim 3, Pruchniewski discloses the at least one reaction device comprises a filter (¶ 0131) for cleaning water in the pool main body according to the selected setting.
Regarding claim 4, Pruchniewski discloses the at least one reaction device comprises a smell generator (¶ 0135) for emitting smell or liquid according to the selected setting.

Regarding claim 6, Pruchniewski discloses the at least one reaction device comprises a water volume controller to adjust a water level in the pool main body according to the selected setting (fill module; ¶ 0117).
Regarding claim 7, Pruchniewski discloses the at least one reaction device comprises a temperature tuner for adjusting a water temperature of the pool main body according to the selected setting (¶ 0134).
Regarding claim 8, Pruchniewski discloses the at least one reaction device comprises a lighting device for providing different lighting effects according to the selected setting (lighting control module; ¶ 0067).
Regarding claim 9, Pruchniewski discloses the at least one reaction device comprises a massage bubble generator for providing massage bubbles in the pool main body according to the selected setting (spa blowers; ¶ 0141).
Regarding claim 13, Pruchniewski discloses a detector (sensor interface, 38) for detecting a status of the pool main body and transmitting the status to the control circuit according to the selected setting (¶ 0065).
Regarding claim 14, Pruchniewski discloses the at least one wireless transmission interface comprises Bluetooth interface (network interface of wireless device, 61 ¶ 0051) and Wi-Fi interface (wireless communication link; ¶ 0050); 
the processor is further configured to obtain connection information from the external device via Bluetooth interface (the processor communicates with the wireless device), and to establish a connection via the Wi-Fi interface using the connection 
Regarding claim 15, Pruchniewski discloses the processor is further configured to receive a new setting from the external device via the at least one wireless transmission interface; and control operation of the at least one reaction device according to the new setting (control system can be controlled by a wireless device; ¶ 0051).
Regarding claim 16, Pruchniewski discloses a water-proof carrying base (58) configured to hold the external device (¶ 0050).
Regarding claim 18, Pruchniewski discloses the processor is further configured to: wirelessly detect a plurality of external devices (¶ 0052), and identify a multiple user setting from among the plurality of possible settings based on detection of the plurality of external devices (the control system communicates with and can be controlled by the wireless device; therefore, the processor identifies the setting based upon detecting the external devices), and control operation of the at least one reaction device according of the multiple user setting (¶ 0052).
Regarding claim 19, Pruchniewski discloses the processor is further configured to: adjust the selected setting according to current timing information, and control operation of the at least one reaction device according to the adjusted setting (timed control; ¶ 0134; see also ¶ 0146).
Regarding claim 20, Pruchniewski discloses the processor is further configured to: wirelessly connect to an external server, obtain a message from the external server; and adjust the selected setting according to the message (¶ 0052).
.
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Panopoulos (US 7243379) in view of Potucek (US 20170212484) as applied to claim 9 above, and further in view of McClish (US 5271106). 
Regarding claims 21-22, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9.
However, Panopoulos does not disclose a position detector as claimed.
McClish discloses a swimming pool including a position detector (11, 13) configured to detect a position of a user in the pool main body (col. 4, ll. 1-7), and the processor further configured to control the massage bubble generator (water pump, 16, and metering system, 18, provide controlled water currents and therefore constitutes a massage bubble generator; col. 3, ll. 31-50) to provide massage bubbles at a position corresponding to the detected position of the user (the water currents change in direction and amplitude dependent upon the swimmer; col. 4, ll. 67 - col. 5, ll. 8); and 
wherein the position detector continuously detects the position of the user and the processor is further configured to detect a user body shape and a user pose (position, orientation, and swimming movements; col. 4, ll. 1-7), and to control the massage bubble generator to provide the massage bubbles for different body portions of the user according to the detected user body shape and the detected user pose (the electronic computer, 12, receives the data comprising the position, orientation, and 
It would have been obvious to one of ordinary skill in the art to have modified the system of Panopoulos, to include a position detector as claimed, as taught by McClish, in order to automatically control the water currents without requiring the user to adjust his or her swimming activity (col. 4, ll. 36-40). In doing so, the combination meets the claimed limitation of controlling the massage bubble generator (Panopoulos, dispensing means of bubble baths; col. 15, ll. 56-62) as claimed.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pruchniewski (US 20140303757) in view of Potucek (US 20170212484) as applied to claim 9 above, and further in view of McClish (US 5271106).
Regarding claims 21-22, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9.
However, Pruchniewski does not disclose a position detector as claimed.
McClish discloses a swimming pool including a position detector (11, 13) configured to detect a position of a user in the pool main body (col. 4, ll. 1-7), and the processor further configured to control the massage bubble generator (water pump, 16, and metering system, 18, provide controlled water currents and therefore constitutes a massage bubble generator; col. 3, ll. 31-50) to provide massage bubbles at a position corresponding to the detected position of the user (the water currents change in direction and amplitude dependent upon the swimmer; col. 4, ll. 67 - col. 5, ll. 8); and 

It would have been obvious to one of ordinary skill in the art to have modified the system of Pruchniewski, to include a position detector as claimed, as taught by McClish, in order to automatically control the water currents without requiring the user to adjust his or her swimming activity (col. 4, ll. 36-40). In doing so, the combination meets the claimed limitation of controlling the massage bubble generator (Pruchniewski, spa blowers; ¶ 0141) as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/W.R.K/           Examiner, Art Unit 3754

/DAVID P ANGWIN/           Supervisory Patent Examiner, Art Unit 3754